Citation Nr: 1035610	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits for his estranged spouse.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.  
The appellant claims as his estranged spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In October 2008, 
the Board remanded the appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC for further evidentiary 
development.

This is a contested claim.  The Veteran is represented by the 
Disabled American Veterans; the appellant is unrepresented.

The appeal is again REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant and the Veteran if further 
action is required.


REMAND

The Board remanded this claim in October 2008, in part, to 
provide the Veteran notice of his hearing and representation 
rights under 38 C.F.R. § 19.100.  The notice letters in November 
2008 and January 2009 did not satisfy this requirement.  

The case, therefore, must be remanded for compliance with the 
October 2008 Board remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(as a matter of law, a remand by the Board confers on the veteran 
the right to substantial compliance with the remand orders).

The information of record reflects that the Veteran and the 
appellant were legally married in May 1969.  He has never claimed 
the appellant or her son as a dependent for VA purposes.  In 
fact, his first statement regarding this marriage indicated that 
they had been separated due to abandonment.  See VA Form 21-526 
(Veteran's Application for Compensation or Pension) received in 
May 1993.  However, it appears that he and the appellant have 
never legally divorced.

Unfortunately, both parties to this appeal have provided scant 
information concerning the circumstances of their marriage, 
separation, and cohabitation following separation.  The Veteran 
has also not provided any financial information to determine 
whether he has the financial capacity to apportion his benefits 
should the appellant's claim have merits.  See 38 C.F.R. 
§ 4.458(a).

The duty to assist is not a one-way street.  If a claimant wishes 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Ultimately, a claimant 
must assume the risks and consequences for failing to provide the 
information necessary to substantiate his or her VA claim.  See 
Turk v. Peake, 21 Vet. App. 565, 567 (2008)

As a result of these deficiencies, the Board's remands this case 
again for further evidentiary development.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran for the following:

*	inform him of his hearing and 
representation rights under 38 C.F.R. 
§ 19.100; 

*	request that he provide updated 
financial statements and declaration 
of dependent forms;

*	request that he provide information as 
to the circumstances of his separation 
from the appellant, including whether 
he or she has lived with another 
person and held herself or himself out 
"openly to the public" to be the 
spouse of such other person; and 

*	whether the separation was due to the 
misconduct of one spouse without the 
fault of the other.

2.  Contact the appellant for the 
following:

*	request that she provide the 
circumstances of her separation from 
the Veteran, including whether he or 
she has lived with another person and 
held herself or himself out "openly 
to the public" to be the spouse of 
such other person; and

*	whether the separation was due to the 
misconduct of one spouse without the 
fault of the other.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  Both the 
Veteran and the appellant should be 
furnished with an appropriate supplemental 
statement of the case and be provided with 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration as 
appropriate.

The claimants have the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

